Van Brunt, P. J.
I concur in the conclusion arrived at by Mr. Justice O’Brien in the case at bar. But I cannot find from the record that there was any special claim made that as to the issues in respect to trespass the defendants were entitled to a jury trial. Neither do I find that in the case of Shepard v. Railway Co., 117 N. Y. 442, 23 N. E. Rep. 30, any question was raised in respect to the complaint being for a nuisance or a trespass. In the case at bar there is no allegation in the complaint tending to show that it was the intention of the pleader to declare as for a nuisance; the only allegation being that certain things are offensive and disagreeable to and constitute a great nuisance to and on the building of the plaintiffs, and to the tenants and occupants thereof. But it further appears from the other allegations in the complaint that this allegation was merely intended as a description of the effects of the acts complained of upon the premises of the plaintiffs, and not in any way to characterize the nature of the action, because we find that in the other allegations in the complaint these acts are spoken of as wrongful, illegal, and a trespass upon the premises, and there is nothing in the complaint indicating in any way that it was the intention of the pleader to *915declare other than as for a trespass. Therefore there was no foundation whatever for the motion made to compel the plaintiffs to elect as to whether they proposed to proceed as for a nuisance or as for a trespass. Hence the question as to a right to a jury trial was one which rested in the discretion of the court, and such discretion does not seem to have been improvidently exercised. If the action had been one for a nuisance, there seems to be no question but that the defendants would have been entitled to a jury trial; for the plaintiffs, although they may by their method of pleading bar themselves from demanding a jury trial, cannot thereby prejudice the right of the defendants thereto. The judgment should be affirmed, with costs.